31 N.J. 545 (1960)
158 A.2d 329
MINNIE HANSEN, PLAINTIFF-RESPONDENT,
v.
ADOLPH JANITSCHEK, INDIVIDUALLY, ETC., ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued February 9, 1960.
Decided February 22, 1960.
*547 Mr. Joseph C. Glavin argued the cause for the appellant.
Mr. Louis Auerbacher, Jr., argued the cause for the respondent (Mr. Samuel R. Blaine, on the brief).
PER CURIAM.
The judgment of the Appellate Division is reversed for the reasons expressed in the dissenting opinion of Judge Conford in that court, and the matter is remanded to the trial judge who heard the case for reconsideration and a new determination.
For reversal  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For affirmance  None.